In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of the Family Court, Westchester County (Dickerson, J.), entered October 11, 2001, which, after a hearing, terminated his parental rights on the ground of abandonment.
*589Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that there was clear and convincing proof of the appellant’s abandonment of his child during the six-month period prior to the filing of the petition on January 16, 2001 (see Social Services Law § 384-b [5] [b]; Matter of I.R., 153 AD2d 559, 560; Matter of Rose Marie M., 94 AD2d 734). The father failed to show good reason for his failure to contact or communicate with his son (see Matter of Charmaine T., 173 AD2d 625, 626).
Contrary to the father’s contention, there is no evidence in the record to support the claim that he was denied the effective assistance of counsel as a result of the amount of compensation paid to his assigned counsel.
The father’s remaining contentions are without merit. Santucci, J.P., O’Brien, McGinity and Townes, JJ., concur.